DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/28/2022 is acknowledged.
Claims 21-27, 29, 32-37, 40-42, and 44-45 have been amended.
Claims 28, 39, and 43 have been cancelled.  
Claims 1-20 have been previously cancelled.
Claims 21-27, 29-38, 40-42, 44, and 45 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21, 24, 25, 27, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (US20200143088A1), hereafter Sunkavalli, in view of Diab et a. (US20100229013A1), hereafter Diab. 

Regarding claim 21,
Sunkavalli discloses an apparatus (Fig. 1, 104) comprising input interface to receive incoming packets from a first network device (ingress 112, 124), output interface to send outgoing packets to a second network device (egress 120, 130), media access control security (MACsec) circuitry (cryptographic circuit 102) coupled between the input interface and the output interface; and bypass flow-control (FC) circuitry coupled between the input interface and the output interface (flow control 122, 132) to enable end-to-end flow control directly between the first network device and the second network device. 
Sunkavalli shows multiple interspersed incoming packets bypass to the output interface (paragraphs 22, 27; incoming packets that bypass the encryption block are inserted back into data stream by egress processing) but does not expressly show bypass circuitry detecting incoming packets to pass to the output interface.
Diab discloses including bypass circuitry (MAC 112a, EEE 106) detecting multiple incoming packets to pass to the output interface (Fig. 1A-B, 3B; paragraphs 24-27, 38-40, 45-48; EEN-aware circuitry for bypassing MACSec 104 module, MAC/PHY EEN coordination between EEE switch and MACSec PHY).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Sunkavalli by providing bypass circuitry detecting incoming packets to pass to the output interface, as shown by Diab, thereby enabling energy efficient MACSec processing to implement EEE control policies that a non-MACSec PHY would not have resources to implement.





Regarding claim 40,
Sunkavalli discloses a method (Fig. 4-5) comprising receiving, by an input interface of a media access control security (MACsec) device, multiple interspersed incoming packets received from a first network device (Fig. 1, ingress 112, 124) and parsing, by the MACsec device, the incoming packets to identify types of the incoming packets (Fig. 1, header processing 114; paragraph 20, 25, 32).
Sunkavalli further shows bypass flow control (FC) circuitry coupled between the input interface and an output interface of the MACsec device to enable end-to-end flow control directly between the first network device and a second network device that is coupled with the output interface (paragraphs 22, 27; incoming packets that bypass the encryption block are inserted back into data stream by egress processing) but does not expressly show bypass circuitry detecting incoming packets to pass to the output interface.
Diab discloses including bypass circuitry (MAC 112a, EEE 106) detecting incoming packets to pass to the output interface (Fig. 1A-B, 3B; paragraphs 24-27, 38-40, 45-48; EEN-aware circuitry for bypassing MACSec 104 module, MAC/PHY EEN coordination between EEE switch and MACSec PHY).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Sunkavalli by providing bypass circuitry detecting incoming packets to pass to the output interface, as shown by Diab, thereby enabling energy efficient MACSec processing to implement EEE control policies that a non-MACSec PHY would not have resources to implement.

Regarding claims 24, 25, and 45,
The combination of Sunkavalli and Diab discloses to pass the multiple FC packets to the output interface, the bypass FC circuitry is to pass the FC packet to the MACsec circuitry as a data packet, to one of encrypt or decrypt the FC packet to provide point-to-point encryption of the multiple FC packets between the first network device/circuit and the second network device/circuit (Sunkavalli: Fig. 1, encryption 106, decryption 108; paragraph 16, 22, 31, 34, 42; Diab: paragraphs 26, 37).  See motivation above.

Regarding claim 27,
The combination of Sunkavalli and Diab discloses each of the FC packets is one of a command to stop sending data, a command to resume sending data, or a credit associated with credit-based flow control (Sunkavalli: paragraph 23, 28, 35, 40).










3.	Claims 29, 30, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli in view of Diab, and further in view of Branscomb et al. (US20220179997A1; supported by Provisional 63/199058), hereafter Branscomb. 

Regarding claims 29 and 39,
Sunkavalli discloses a system comprising a media access control security (MACsec) circuit (cryptographic circuit 102) coupled with a first network circuit, wherein the MACsec circuit comprises an input interface (ingress/header processing 112/124, 114/126) to receive the transmission packets from the first network circuit and an output interface (egress FIFO/processing 118/120, 128/130) to send outgoing packets to a second network circuit; MACsec circuitry coupled between the input and output interface (various circuitry within cryptographic circuit 102).
Sunkavalli further shows bypass flow control (FC) circuitry coupled between the input interface and an output interface of the MACsec device to enable end-to-end flow control directly between the first network circuit and a second network device that is coupled with the output interface (paragraphs 22, 27; incoming packets that bypass the encryption block are inserted back into data stream by egress processing) but does not expressly show detecting incoming packets to pass to the output interface.
Diab discloses including bypass circuitry (MAC 112a, EEE 106) detecting incoming packets to pass to the output interface (Fig. 1A-B, 3B; paragraphs 24-27, 38-40, 45-48; EEN-aware circuitry for bypassing MACSec 104 module, MAC/PHY EEN coordination between EEE switch and MACSec PHY).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Sunkavalli by providing bypass circuitry detecting incoming packets to pass to the output interface, as shown by Diab, thereby enabling energy efficient MACSec processing to implement EEE control policies that a non-MACSec PHY would not have resources to implement.
Sunkavalli also does not expressly show adding an additional interpacket gap between transmission packets.
Branscomb discloses higher-layer processing data in time sensitive data blocks at a physical layer interface device (Title) including MACSec processing that adds an additional interpacket gap between transmission packets (paragraphs 3, 36-40, 60-64; extended IFG longer than standard IFG by duration related to data added by MACSec processing).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Sunkavalli by providing a first network circuit to add an additional interpacket gap between transmission packets, as shown by Branscomb, thereby enabling security processing to scale without disrupting the timing or performance of time sensitive data.

Regarding claim 30,
Sunkavalli discloses the first network circuit comprises a buffer to temporarily store the transmission packets and FC circuitry to perform flow control on the transmission packets (i.e. Fig. 1, 112/124; paragraph 20, 25, 32-40; ingress FIFO/buffer).
Regarding claims 34 and 35,
The combination of Sunkavalli, Diab, and Branscomb discloses to pass multiple FC packets to the output interface, the bypass FC circuitry is to pass the multiple FC packets to the MACsec circuitry as a data packet, to one of encrypt or decrypt the FC packet to provide point-to-point encryption of the FC packet between the first network device/circuit and the second network device/circuit (Sunkavalli: Fig. 1, encryption 106, decryption 108; paragraph 16, 22, 31, 34, 42; Diab: paragraphs 26, 37; Branscomb: paragraphs 59, 62, 67, 74).  See motivation above.

Regarding claim 37,
The combination of Sunkavalli, Diab and Branscomb discloses each of the multiple FC packets is one of a command to stop sending data, a command to resume sending data, or a credit associated with credit-based flow control (Sunkavalli: paragraph 23, 28, 35, 40).









4.	Claims 22, 23, 26, 32, 33, 36, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli and Diab as applied to claims 21 and 40, or as applied to Sunkavalli, Diab, and Branscomb as applied to claim 29 above, and further in view of Demchenko (US20200076524A1).

Regarding claims 22, 23, 26, 32, 33, 36, 42, and 44,
Sunkavalli further shows bypass flow control (FC) circuitry coupled between the input interface and an output interface of the MACsec device to enable end-to-end flow control between the first network circuit and a second network device that is coupled with the output interface (paragraphs 22, 27; incoming packets that bypass the encryption block are inserted back into data stream by egress processing) and to parse the FC packet to identify the FC packet and not perform flow control on the parsed FC packet (Fig. 1, header processing 114; paragraph 20, 25, 32) but does not expressly show the bypass FC circuitry is to pass the FC packet passively or directly to the output interface.  
Demchenko discloses network interface with timestamping and data protection (Title) including MACSec “bypass mode” in which the bypass FC circuitry is to pass the FC packet passively/directly (i.e. transparent) to output interface (paragraph 14, 28, 38, 54).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Sunkavalli by passing the FC packet passively to the output interface, as shown by Demchenko, thereby ensuring data protection with consistent processing delay.
Allowable Subject Matter
5.	Claims 31, 38, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 9-10 of the Amendment, Applicant contends the cited disclosure of Sunkavalli (paragraphs 22, 27) are vague and does not show multiple FC packets interspersed within incoming packets, or a bypass path from the ingress to egress, concluding that it would be conjecture to suggest the bypassed packets flow from the incoming packets from the first network device.  Applicant further contends the cited references do not show a flow-through intermediary for flow control causing end-to-end flow control directly between the first and second network devices. 
The Examiner respectfully disagrees.  Contrary to Applicant’s assertions, paragraphs 22 and 27 of Sunkavalli are clear in showing that incoming/ingress packets may bypass the encryption block and are inserted back into the data stream.  One of ordinary skill in the art would recognize multiple such packets may be interspersed among the ingress packets, as claimed, at least as a duplication of operation (see MPEP 2144.04). Further, as shown in the rejection, Sunkavalli clearly shows enabling end-to-end flow control directly between the first and second devices via flow control feedback 122,132, albeit in the opposite direction from that which is claimed.  Therefore, the rejections based on the combination of Sunkavalli and Diab are properly maintained.

In the Remarks on pg. 9 of the Amendment, Applicant contends Diab is generally related to coordinating disabling and/or powering down unneeded portions of the MACSec module rather than making power-saving decisions on a per-packet basis.  Applicant further contends the controlling of when to transition into and out of an energy-saving mode to trade-off between energy and performance, rather than for flow control as claimed.
The Examiner respectfully disagrees.  As shown above, Sunkavalli is relied upon to show direct end-to-end flow control between the devices as well as multiple interspersed packets bypassing the MACSec block, as claimed.  Though implicitly described in Sunkavalli, Diab is relied upon to expressly show the structure of bypassing the MACSec block from ingress to egress, and the rejection posits modifying Sunkavalli with this explicit structure to enable the bypassing from ingress to egress in Sunkavalli.  Though the rejection does not rely on importing Diab’s power-saving aspects into Sunkavalli, it is noted that Diab’s bypassing of MACSec “to optimize trade-off between energy consumption and performance” would be considered “flow control” by one of ordinary skill in the art, given a broadest reasonable interpretation of the claims.  In this regard, “flow control” is a general aim and does not clearly differentiate from that shown in the combination of Sunkavalli and Diab until further limited by dependent limitations such as those recited in the indicated allowable subject matter of claims 31, 38, and 41, as shown in the rejection.  Therefore, the rejections based on the combination of Sunkavalli and Diab are properly maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477